Title: To Thomas Jefferson from Samuel Smith, 15 November 1805
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir/ 
                     Baltimore 15 Novr. 1805
                  
                  I was led (by the Secretarys Report to the last Session of Congress) to believe that there was no more Salt Petre than what was Contained in that Report—I find the Report is only for that at the Arsenal in Philadelphia. I had no Recollection of any at any other place—If that is the whole that we have, It will produce little more than a Million of Gunpowder,—which I Should Consider not a sufficient quantity for War—I had not informed the Owner of the Powder. they know nothing of my having written, of Course had no expectations—
                  Mr. Levering a Native of Balte. and interested in the Bellona Powder Mill, has a Chemical Turn of Mind, he has lately made an important discovery, and their Powder is now Superior to the Brittish, or that of any other Work in the Union.—A Sample has been Sent to Capt. Tingey—Powder if originally good, and Stored in a high Dry Situation will keep for 20 Years—but It must be turned Once each Month—In this Way Powder belonging to Maryland was kept at Frederick and when sold by Colo. Striker, was (as he informs me) as good as ever It has been—I am Sir, with the most Sincere Respect 
                  Your Obedt. Servt.
                  
                     S. Smith 
                     
                  
               